UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 31, 2016 – June 30, 2016 Item 1: Reports to Shareholders Semiannual Report | June 30, 2016 Vanguard Institutional Index Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 6 Performance Summary. 8 Financial Statements. 9 About Your Fund’s Expenses. 25 Trustees Approve Advisory Arrangement. 27 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended June 30, 2016 Total Returns Vanguard Institutional Index Fund Institutional Shares 3.82% Institutional Plus Shares 3.83 S&P 500 Index 3.84 Large-Cap Core Funds Average 2.21 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2015, Through June 30, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Institutional Index Fund Institutional Shares $186.62 $191.78 $1.921 $0.000 Institutional Plus Shares 186.63 191.79 1.940 0.000 1 Chairman’s Letter Dear Shareholder, Despite significant volatility during the period, the broad U.S. stock market managed to finish the first half of 2016 with solid gains. Vanguard Institutional Index Fund returned almost 4% for the six months ended June 30, 2016. The fund tightly tracked the performance of its target index, the Standard & Poor’s 500 Index, and exceeded the average return of its large-capitalization core fund peers by more than 1.5 percentage points . Eight of the ten industry sectors represented in the index advanced, with consumer staples and energy stocks adding most to returns. Financial stocks detracted most from performance. Stocks waxed and waned through periods of turbulence Toward the end of the half year, global stock markets dropped sharply and then rose after the momentous decision by United Kingdom voters to leave the European Union. The markets already were jittery before the June 23 “Brexit” vote. Volatility spiked afterward, however, as investors digested the significant global economic implications and the likelihood of extended uncertainty while the separation is carried out. The broad U.S. stock market returned roughly 4% for the six months. U.S. stocks plunged on news of the referendum’s outcome but quickly reversed. Worries about Brexit’s effect on trade and global 2 economic growth seemed to diminish as expectations increased that major central banks would be responsive to any fallout. International stocks had a rougher time, returning about –1%. European stocks in particular suffered as the lead-up to the Brexit referendum and subsequent uncertainty hit closer to home. Developed Pacific markets also retreated. Emerging-market stocks were a bright spot, returning nearly 8%. Bonds rolled to strong returns as investors weighed options The broad U.S. bond market returned 5.31% as investors sought safe-haven assets amid questionable global economic growth, low inflation, and stock market volatility. Exceptionally low or negative yields abroad attracted foreign investors to U.S. Treasury debt. The yield of the 10-year Treasury note closed at 1.47% at the end of June, down from 2.30% at the end of December. (Bond prices and yields move in opposite directions.) The Federal Reserve has held its target for short-term interest rates steady since raising it by a quarter of a percentage point in December. During the period, the 0.25%–0.5% rate remained historically low and continued to curb returns for money market funds and savings accounts. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 11.94%. Counter to recent trends, a number of foreign Market Barometer Total Returns Periods Ended June 30, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 3.74% 2.93% 11.88% Russell 2000 Index (Small-caps) 2.22 -6.73 8.35 Russell 3000 Index (Broad U.S. market) 3.62 2.14 11.60 FTSE All-World ex US Index (International) -0.92 -9.75 0.49 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.31% 6.00% 3.76% Barclays Municipal Bond Index (Broad tax-exempt market) 4.33 7.65 5.33 Citigroup Three-Month U.S. Treasury Bill Index 0.11 0.14 0.05 CPI Consumer Price Index 1.91% 1.01% 1.32% 3 currencies strengthened against the dollar, but returns were solid even without this currency benefit. Consumer staples and energy stocks helped the fund’s performance most Vanguard Institutional Index Fund invests in 500 of the largest U.S. companies, which span many different industries and account for about three-fourths of the U.S. stock market’s value. As I mentioned, eight of the index’s ten market sectors closed out the most recent six months with gains. Four of them—consumer staples, energy, telecommunication services, and utilities—posted double-digit returns. The consumer staples and energy sectors each added more than 1 percentage point to the overall result. Leaders within consumer staples (+10%) included tobacco, food, and household product companies. As oil and commodity prices have bounced back a bit over the past few months, so has the energy sector (+16%), through integrated oil and gas companies and exploration and production firms. Stocks in telecommunications (+25%) and utilities (+23%), two of the fund’s smallest-weighted sectors, also provided a significant boost. Firms in both industries deliver stable and steady dividend yields, which tend to be attractive to investors seeking income in a climate where bond yields are historically low and stock volatility is high. Industrials, which returned more than 6%, also contributed notably to returns. Gains were evident across most of the sector, with conglomerates, machinery, and aerospace and defense firms making solid contributions. The financial sector (–3%) detracted the most from the index’s return. Lower long-term interest rates have hurt banks, asset managers, consumer finance companies, and investment firms. Information technology was down slightly for the period, as stocks of some internet and technology hardware firms experienced declines. A dose of discipline is crucial when markets become volatile The heightened volatility in capital markets that surrounded the Brexit vote reminds us that nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) 4 As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 13, 2016 5 Institutional Index Fund Fund Profile As of June 30, 2016 Share-Class Characteristics Institutional Institutional Shares Plus Shares Ticker Symbol VINIX VIIIX Expense Ratio 1 0.04% 0.02% 30-Day SEC Yield 2.12% 2.14% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 507 505 3,863 Median Market Cap $77.0B $78.7B $53.0B Price/Earnings Ratio 20.7x 20.7x 22.0x Price/Book Ratio 2.8x 2.8x 2.7x Return on Equity 17.6% 17.3% 16.5% Earnings Growth Rate 6.9% 7.0% 7.3% Dividend Yield 2.2% 2.2% 2.1% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 5% — — Short-Term Reserves 0.1% — — Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 1.00 0.99 Beta 1.00 0.98 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Technology Hardware, Storage & Peripherals 2.9% Alphabet Inc. Internet Software & Services 2.3 Microsoft Corp. Systems Software 2.2 Exxon Mobil Corp. Integrated Oil & Gas 2.1 Johnson & Johnson Pharmaceuticals 1.8 General Electric Co. Industrial Conglomerates 1.6 Amazon.com Inc. Internet Retail 1.5 Berkshire Hathaway Inc. Multi-Sector Holdings 1.5 AT&T Inc. Integrated Telecommunication Services 1.5 Facebook Inc. Internet Software & Services 1.4 Top Ten 18.8% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated April 27, 2016. For the six months ended June 30, 2016, the annualized expense ratios were 0.040% for Institutional Shares and 0.020% for Institutional Plus Shares. 6 Institutional Index Fund Sector Diversification (% of equity exposure) DJ U.S. Total Market S&P 500 FA Fund Index Index Consumer Discretionary 12.3% 12.3% 12.9% Consumer Staples 10.5 10.6 9.3 Energy 7.4 7.4 6.7 Financials 15.7 15.7 17.5 Health Care 14.7 14.7 14.2 Industrials 10.2 10.2 10.6 Information Technology 19.7 19.8 19.2 Materials 2.9 2.8 3.3 Telecommunication Services 2.9 2.9 2.6 Utilities 3.7 3.6 3.7 7 Institutional Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2005, Through June 30, 2016 Note: For 2016, performance data reflect the six months ended June 30, 2016. Average Annual Total Returns: Periods Ended June 30, 2016 Inception One Five Ten Date Year Years Years Institutional Shares 7/31/1990 3.97% 12.07% 7.43 % Institutional Plus Shares 7/7/1997 3.99 12.10 7.45 8 Institutional Index Fund Financial Statements (unaudited) Statement of Net Assets As of June 30, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (12.2%) * Amazon.com Inc. 4,317,006 3,089,336 Home Depot Inc. 13,881,331 1,772,507 Comcast Corp. Class A 26,978,598 1,758,735 Walt Disney Co. 16,655,892 1,629,279 McDonald’s Corp. 9,796,238 1,178,879 Starbucks Corp. 16,347,919 933,793 NIKE Inc. Class B 14,859,265 820,231 Lowe’s Cos. Inc. 9,889,057 782,917 * Priceline Group Inc. 554,005 691,625 Time Warner Inc. 8,776,814 645,447 TJX Cos. Inc. 7,372,965 569,414 Ford Motor Co. 43,517,642 547,017 Target Corp. 6,577,564 459,246 Twenty-First Century Fox Inc. Class A 16,578,631 448,452 General Motors Co. 15,641,090 442,643 * Netflix Inc. 4,780,918 437,358 Yum! Brands Inc. 4,548,388 377,152 Johnson Controls Inc. 7,238,685 320,384 Dollar General Corp. 3,168,346 297,825 * O’Reilly Automotive Inc. 1,076,919 291,953 * AutoZone Inc. 333,404 264,669 Ross Stores Inc. 4,486,628 254,347 CBS Corp. Class B 4,637,624 252,472 * Dollar Tree Inc. 2,630,495 247,898 Newell Brands Inc. 5,099,521 247,684 VF Corp. 3,717,939 228,616 Carnival Corp. 4,886,483 215,983 Omnicom Group Inc. 2,649,557 215,912 Delphi Automotive plc 3,042,206 190,442 L Brands Inc. 2,819,598 189,280 * Ulta Salon Cosmetics & Fragrance Inc. 696,036 169,582 Genuine Parts Co. 1,667,557 168,840 Viacom Inc. Class B 3,862,852 160,192 ^ Marriott International Inc. Class A 2,125,062 141,232 Whirlpool Corp. 846,545 141,068 Starwood Hotels & Resorts Worldwide Inc. 1,881,985 139,173 Expedia Inc. 1,306,345 138,864 Tractor Supply Co. 1,486,901 135,576 * Mohawk Industries Inc. 710,183 134,764 Advance Auto Parts Inc. 819,794 132,503 * Chipotle Mexican Grill Inc. Class A 325,427 131,069 Coach Inc. 3,098,551 126,235 Royal Caribbean Cruises Ltd. 1,871,047 125,641 Mattel Inc. 3,794,190 118,720 DR Horton Inc. 3,679,161 115,820 Macy’s Inc. 3,434,368 115,429 * LKQ Corp. 3,417,925 108,348 *,^ CarMax Inc. 2,166,158 106,207 Hanesbrands Inc. 4,207,252 105,728 Hasbro Inc. 1,250,872 105,061 Interpublic Group of Cos. Inc. 4,484,706 103,597 * Michael Kors Holdings Ltd. 1,966,621 97,308 Best Buy Co. Inc. 3,142,297 96,154 Lennar Corp. Class A 2,044,000 94,228 Harley-Davidson Inc. 2,018,185 91,424 Wyndham Worldwide Corp. 1,248,594 88,937 PVH Corp. 903,076 85,097 Foot Locker Inc. 1,520,545 83,417 ^ Wynn Resorts Ltd. 909,878 82,471 * TripAdvisor Inc. 1,273,836 81,908 *,^ Under Armour Inc. Class A 2,037,379 81,760 Darden Restaurants Inc. 1,271,062 80,509 Kohl’s Corp. 2,047,279 77,633 Leggett & Platt Inc. 1,497,017 76,513 Goodyear Tire & Rubber Co. 2,969,605 76,200 * Under Armour Inc. 2,056,097 74,842 Bed Bath & Beyond Inc. 1,720,292 74,351 9 Institutional Index Fund Market Value • Shares ($000) Tiffany & Co. 1,221,795 74,090 Signet Jewelers Ltd. 869,326 71,641 BorgWarner Inc. 2,426,605 71,633 PulteGroup Inc. 3,521,243 68,629 Scripps Networks Interactive Inc. Class A 1,062,562 66,166 * Discovery Communications Inc. 2,660,866 63,462 Staples Inc. 7,202,727 62,088 News Corp. Class A 5,442,780 61,776 H&R Block Inc. 2,500,910 57,521 Ralph Lauren Corp. Class A 635,437 56,948 Harman International Industries Inc. 786,217 56,466 TEGNA Inc. 2,436,320 56,450 Garmin Ltd. 1,303,513 55,295 ^ Nordstrom Inc. 1,430,331 54,424 Gap Inc. 2,539,499 53,888 * Discovery Communications Inc. Class A 1,685,633 42,529 * AutoNation Inc. 792,846 37,248 * Urban Outfitters Inc. 965,898 26,562 Twenty-First Century Fox Inc. 459,708 12,527 Consumer Staples (10.5%) Procter & Gamble Co. 29,701,364 2,514,814 Coca-Cola Co. 43,446,128 1,969,413 Philip Morris International Inc. 17,309,870 1,760,760 PepsiCo Inc. 16,117,649 1,707,504 Altria Group Inc. 21,831,305 1,505,487 Wal-Mart Stores Inc. 17,041,708 1,244,385 CVS Health Corp. 11,985,249 1,147,468 Walgreens Boots Alliance Inc. 9,644,527 803,100 Mondelez International Inc. Class A 17,321,453 788,299 Costco Wholesale Corp. 4,888,916 767,755 Colgate-Palmolive Co. 9,966,391 729,540 Kraft Heinz Co. 6,645,020 587,951 Kimberly-Clark Corp. 4,016,512 552,190 Reynolds American Inc. 9,240,459 498,338 General Mills Inc. 6,634,949 473,205 Kroger Co. 10,647,114 391,707 Constellation Brands Inc. Class A 1,969,589 325,770 Sysco Corp. 5,851,213 296,891 Archer-Daniels-Midland Co. 6,560,747 281,390 *,^ Monster Beverage Corp. 1,572,072 252,648 ConAgra Foods Inc. 4,863,782 232,537 Kellogg Co. 2,808,876 229,345 Estee Lauder Cos. Inc. Class A 2,480,618 225,786 Tyson Foods Inc. Class A 3,349,427 223,708 Molson Coors Brewing Co. Class B 2,052,034 207,522 JM Smucker Co. 1,333,891 203,298 Dr Pepper Snapple Group Inc. 2,070,782 200,100 Clorox Co. 1,441,461 199,484 Mead Johnson Nutrition Co. 2,080,309 188,788 Hershey Co. 1,566,090 177,736 Church & Dwight Co. Inc. 1,430,116 147,145 McCormick & Co. Inc. 1,284,654 137,034 Campbell Soup Co. 1,999,670 133,038 Whole Foods Market Inc. 3,577,685 114,557 Brown-Forman Corp. Class B 1,120,155 111,747 Hormel Foods Corp. 3,011,704 110,228 Energy (7.4%) Exxon Mobil Corp. 46,266,919 4,337,061 Chevron Corp. 21,030,033 2,204,578 Schlumberger Ltd. 15,505,871 1,226,204 Occidental Petroleum Corp. 8,523,940 644,069 ConocoPhillips 13,811,179 602,167 EOG Resources Inc. 6,141,999 512,366 Halliburton Co. 9,591,634 434,405 Phillips 66 5,221,555 414,278 Kinder Morgan Inc. 20,427,549 382,404 Anadarko Petroleum Corp. 5,698,859 303,464 Spectra Energy Corp. 7,639,608 279,839 Pioneer Natural Resources Co. 1,826,240 276,146 Valero Energy Corp. 5,245,538 267,522 Apache Corp. 4,218,702 234,855 Marathon Petroleum Corp. 5,904,905 224,150 Baker Hughes Inc. 4,880,441 220,254 Devon Energy Corp. 5,839,814 211,693 Hess Corp. 2,939,738 176,678 * Concho Resources Inc. 1,452,781 173,273 Noble Energy Inc. 4,776,314 171,326 Williams Cos. Inc. 7,612,100 164,650 EQT Corp. 1,925,101 149,061 Marathon Oil Corp. 9,446,816 141,797 National Oilwell Varco Inc. 4,202,248 141,406 Cabot Oil & Gas Corp. 5,182,323 133,393 Cimarex Energy Co. 1,058,966 126,356 Columbia Pipeline Group Inc. 4,456,167 113,588 10 Institutional Index Fund Market Value • Shares ($000) ONEOK Inc. 2,341,577 111,108 Tesoro Corp. 1,337,156 100,180 * Newfield Exploration Co. 2,192,161 96,850 Range Resources Corp. 1,897,191 81,845 ^ Helmerich & Payne Inc. 1,207,701 81,073 * FMC Technologies Inc. 2,531,438 67,513 * Southwestern Energy Co. 5,276,509 66,378 Murphy Oil Corp. 1,803,946 57,275 ^ Transocean Ltd. 3,809,635 45,297 * Chesapeake Energy Corp. 6,517,875 27,897 Diamond Offshore Drilling Inc. 721,783 17,561 Financials (15.7%) * Berkshire Hathaway Inc. Class B 19,769,858 2,862,478 JPMorgan Chase & Co. 40,801,623 2,535,413 Wells Fargo & Co. 51,552,017 2,439,957 Bank of America Corp. 114,621,831 1,521,032 Citigroup Inc. 32,750,599 1,388,298 Simon Property Group Inc. 3,453,078 748,973 US Bancorp 18,111,314 730,429 Chubb Ltd. 5,183,958 677,595 American International Group Inc. 12,489,315 660,560 Goldman Sachs Group Inc. 4,311,672 640,628 American Express Co. 9,015,671 547,792 American Tower Corporation 4,738,712 538,365 MetLife Inc. 12,263,348 488,449 BlackRock Inc. 1,404,118 480,953 Bank of New York Mellon Corp. 12,022,682 467,081 PNC Financial Services Group Inc. 5,569,275 453,283 Morgan Stanley 16,865,315 438,161 Public Storage 1,645,061 420,461 Marsh & McLennan Cos. Inc. 5,818,535 398,337 Travelers Cos. Inc. 3,264,080 388,556 Crown Castle International Corp. 3,760,934 381,472 CME Group Inc. 3,780,448 368,216 Capital One Financial Corp. 5,717,008 363,087 Prudential Financial Inc. 4,934,415 352,021 Intercontinental Exchange Inc. 1,329,023 340,177 Charles Schwab Corp. 13,427,367 339,847 Aflac Inc. 4,621,876 333,515 BB&T Corp. 9,164,410 326,345 Aon plc 2,957,680 323,067 S&P Global Inc. 2,954,187 316,866 Welltower Inc. 3,985,793 303,598 Equinix Inc. 775,163 300,554 Allstate Corp. 4,179,876 292,382 Prologis Inc. 5,865,791 287,658 Equity Residential 4,080,985 281,098 AvalonBay Communities Inc. 1,531,485 276,265 Ventas Inc. 3,775,450 274,928 Weyerhaeuser Co. 8,325,945 247,863 Discover Financial Services 4,598,033 246,409 State Street Corp. 4,412,557 237,925 * Synchrony Financial 9,293,828 234,948 SunTrust Banks Inc. 5,584,840 229,425 Boston Properties Inc. 1,711,984 225,811 Progressive Corp. 6,497,354 217,661 M&T Bank Corp. 1,772,077 209,513 T. Rowe Price Group Inc. 2,766,191 201,849 Realty Income Corp. 2,871,292 199,153 Vornado Realty Trust 1,977,625 198,000 Hartford Financial Services Group Inc. 4,384,062 194,565 General Growth Properties Inc. 6,496,417 193,723 Willis Towers Watson plc 1,542,968 191,806 HCP Inc. 5,205,553 184,172 Digital Realty Trust Inc. 1,636,333 178,344 Moody’s Corp. 1,886,744 176,807 Essex Property Trust Inc. 729,199 166,323 Ameriprise Financial Inc. 1,847,886 166,033 * Berkshire Hathaway Inc. Class A 759 164,684 Northern Trust Corp. 2,392,396 158,520 Fifth Third Bancorp 8,555,907 150,498 Kimco Realty Corp. 4,676,900 146,761 Franklin Resources Inc. 4,106,783 137,043 Host Hotels & Resorts Inc. 8,328,498 135,005 Federal Realty Investment Trust 790,238 130,824 Extra Space Storage Inc. 1,395,491 129,139 Principal Financial Group Inc. 3,004,188 123,502 Cincinnati Financial Corp. 1,648,511 123,457 Loews Corp. 2,991,064 122,903 Macerich Co. 1,409,794 120,382 Regions Financial Corp. 14,117,064 120,136 SL Green Realty Corp. 1,117,129 118,941 Invesco Ltd. 4,650,355 118,770 Citizens Financial Group Inc. 5,783,795 115,560 UDR Inc. 2,977,152 109,916 Iron Mountain Inc. 2,663,667 106,094 XL Group plc Class A 3,172,515 105,677 11 Institutional Index Fund Market Value • Shares ($000) KeyCorp 9,388,005 103,737 Lincoln National Corp. 2,663,598 103,268 Arthur J Gallagher & Co. 1,974,039 93,964 * CBRE Group Inc. Class A 3,252,371 86,123 * Affiliated Managers Group Inc. 601,319 84,648 Unum Group 2,647,238 84,156 Nasdaq Inc. 1,283,479 83,003 Comerica Inc. 1,951,893 80,281 Huntington Bancshares Inc. 8,903,124 79,594 Torchmark Corp. 1,253,880 77,515 Apartment Investment & Management Co. 1,741,609 76,909 * E*TRADE Financial Corp. 3,106,267 72,966 Leucadia National Corp. 3,715,040 64,382 Assurant Inc. 690,221 59,573 Zions Bancorporation 2,289,035 57,523 People’s United Financial Inc. 3,464,472 50,789 Navient Corp. 3,683,431 44,017 Legg Mason Inc. 1,174,605 34,639 Health Care (14.6%) Johnson & Johnson 30,691,338 3,722,859 Pfizer Inc. 67,672,793 2,382,759 Merck & Co. Inc. 30,887,096 1,779,406 UnitedHealth Group Inc. 10,609,778 1,498,101 Bristol-Myers Squibb Co. 18,627,614 1,370,061 Medtronic plc 15,691,213 1,361,527 Amgen Inc. 8,382,880 1,275,455 Gilead Sciences Inc. 14,861,868 1,239,777 AbbVie Inc. 18,048,586 1,117,388 * Allergan plc 4,414,192 1,020,076 Eli Lilly & Co. 10,840,555 853,694 * Celgene Corp. 8,644,476 852,605 Thermo Fisher Scientific Inc. 4,391,939 648,953 Abbott Laboratories 16,391,666 644,356 * Biogen Inc. 2,442,987 590,763 * Express Scripts Holding Co. 7,057,709 534,974 Aetna Inc. 3,913,434 477,948 McKesson Corp. 2,511,808 468,829 Stryker Corp. 3,506,713 420,209 Becton Dickinson and Co. 2,368,827 401,729 Anthem Inc. 2,935,482 385,546 Cigna Corp. 2,863,556 366,507 * Boston Scientific Corp. 15,147,733 354,003 * Regeneron Pharmaceuticals Inc. 870,817 304,115 Humana Inc. 1,663,940 299,310 * Alexion Pharmaceuticals Inc. 2,501,195 292,040 Cardinal Health Inc. 3,637,896 283,792 * Intuitive Surgical Inc. 424,961 281,073 Baxter International Inc. 6,166,342 278,842 Zimmer Biomet Holdings Inc. 2,221,216 267,390 * HCA Holdings Inc. 3,362,246 258,927 St. Jude Medical Inc. 3,174,359 247,600 Zoetis Inc. 5,097,593 241,932 * Vertex Pharmaceuticals Inc. 2,756,630 237,125 * Edwards Lifesciences Corp. 2,360,007 235,363 * Illumina Inc. 1,640,558 230,302 * Mylan NV 4,759,164 205,786 * Cerner Corp. 3,353,318 196,504 CR Bard Inc. 817,111 192,152 AmerisourceBergen Corp. Class A 2,044,774 162,191 Agilent Technologies Inc. 3,652,897 162,043 DENTSPLY SIRONA Inc. 2,610,404 161,949 * Henry Schein Inc. 914,609 161,703 * Laboratory Corp. of America Holdings 1,141,276 148,674 Perrigo Co. plc 1,596,149 144,723 * DaVita HealthCare Partners Inc. 1,818,057 140,572 * Centene Corp. 1,899,876 135,594 Universal Health Services Inc. Class B 1,000,286 134,138 Quest Diagnostics Inc. 1,576,486 128,342 * Waters Corp. 903,600 127,091 * Hologic Inc. 2,703,465 93,540 * Varian Medical Systems Inc. 1,059,744 87,143 * Mallinckrodt plc 1,218,382 74,053 PerkinElmer Inc. 1,215,001 63,690 Patterson Cos. Inc. 927,971 44,441 * Endo International plc 2,275,317 35,472 Industrials (10.2%) General Electric Co. 102,604,750 3,229,998 3M Co. 6,768,214 1,185,250 Honeywell International Inc. 8,504,919 989,292 United Technologies Corp. 8,685,584 890,707 Boeing Co. 6,682,474 867,853 United Parcel Service Inc. Class B 7,705,441 830,030 Union Pacific Corp. 9,386,000 818,928 Lockheed Martin Corp. 2,922,126 725,184 Danaher Corp. 6,687,100 675,397 Caterpillar Inc. 6,517,176 494,067 Raytheon Co. 3,315,046 450,680 Northrop Grumman Corp. 2,014,264 447,731 12 Institutional Index Fund Market Value • Shares ($000) General Dynamics Corp. 3,207,122 446,560 FedEx Corp. 2,786,590 422,949 Illinois Tool Works Inc. 3,610,678 376,088 Emerson Electric Co. 7,182,012 374,614 Delta Air Lines Inc. 8,614,594 313,830 Waste Management Inc. 4,612,890 305,696 Eaton Corp. plc 5,113,515 305,430 Norfolk Southern Corp. 3,302,077 281,106 Southwest Airlines Co. 7,131,340 279,620 CSX Corp. 10,672,785 278,346 Deere & Co. 3,330,856 269,933 Nielsen Holdings plc 4,026,287 209,246 PACCAR Inc. 3,905,824 202,595 Tyco International plc 4,742,030 202,010 Cummins Inc. 1,765,632 198,528 Roper Technologies Inc. 1,127,933 192,380 Stanley Black & Decker Inc. 1,672,933 186,064 Ingersoll-Rand plc 2,869,373 182,722 American Airlines Group Inc. 6,443,514 182,416 Equifax Inc. 1,326,462 170,318 Rockwell Automation Inc. 1,451,694 166,683 Parker-Hannifin Corp. 1,504,644 162,577 * TransDigm Group Inc. 590,433 155,691 * United Continental Holdings Inc. 3,739,426 153,466 ^ Fastenal Co. 3,219,579 142,917 WW Grainger Inc. 628,733 142,880 * Verisk Analytics Inc. Class A 1,724,239 139,801 Republic Services Inc. Class A 2,645,949 135,764 L-3 Communications Holdings Inc. 857,523 125,790 Rockwell Collins Inc. 1,450,907 123,530 Acuity Brands Inc. 488,476 121,122 AMETEK Inc. 2,601,197 120,253 Dover Corp. 1,729,099 119,861 CH Robinson Worldwide Inc. 1,591,129 118,141 Pentair plc 2,013,970 117,394 Masco Corp. 3,716,327 114,983 Textron Inc. 3,001,067 109,719 Kansas City Southern 1,206,341 108,679 Snap-on Inc. 648,073 102,279 Expeditors International of Washington Inc. 2,029,021 99,503 Fortune Brands Home & Security Inc. 1,709,004 99,071 * Stericycle Inc. 946,365 98,536 Cintas Corp. 965,879 94,782 Xylem Inc. 1,993,823 89,024 JB Hunt Transport Services Inc. 994,823 80,511 Alaska Air Group Inc. 1,373,543 80,064 Fluor Corp. 1,551,704 76,468 Allegion plc 1,068,950 74,217 * Jacobs Engineering Group Inc. 1,363,243 67,903 * United Rentals Inc. 986,318 66,182 Flowserve Corp. 1,452,983 65,631 Robert Half International Inc. 1,463,577 55,850 Dun & Bradstreet Corp. 404,110 49,237 * Quanta Services Inc. 1,683,315 38,918 Pitney Bowes Inc. 2,102,008 37,416 Ryder System Inc. 601,998 36,806 Information Technology (19.7%) Apple Inc. 61,115,149 5,842,608 Microsoft Corp. 87,705,170 4,487,874 * Facebook Inc. Class A 25,795,794 2,947,943 * Alphabet Inc. Class A 3,276,898 2,305,396 * Alphabet Inc. Class C 3,295,672 2,280,935 Intel Corp. 52,690,844 1,728,260 Cisco Systems Inc. 56,124,836 1,610,222 Visa Inc. Class A 21,254,934 1,576,478 International Business Machines Corp. 9,855,046 1,495,799 Oracle Corp. 34,730,828 1,421,533 MasterCard Inc. Class A 10,833,667 954,013 QUALCOMM Inc. 16,392,890 878,167 Accenture plc Class A 6,961,656 788,686 Texas Instruments Inc. 11,207,731 702,164 Broadcom Ltd. 4,139,924 643,344 EMC Corp. 21,783,020 591,845 * salesforce.com Inc. 7,102,617 564,019 * Adobe Systems Inc. 5,578,884 534,401 Automatic Data Processing Inc. 5,081,013 466,793 * PayPal Holdings Inc. 12,311,516 449,493 * Cognizant Technology Solutions Corp. Class A 6,763,442 387,139 * Yahoo! Inc. 9,756,131 366,440 Hewlett Packard Enterprise Co. 18,551,517 338,936 Intuit Inc. 2,854,581 318,600 Applied Materials Inc. 12,160,517 291,488 * eBay Inc. 11,801,773 276,280 * Fiserv Inc. 2,480,649 269,721 NVIDIA Corp. 5,664,412 266,284 * Electronic Arts Inc. 3,367,925 255,154 Corning Inc. 12,008,212 245,928 HP Inc. 19,064,099 239,254 Fidelity National Information Services Inc. 3,092,547 227,859 TE Connectivity Ltd. 3,985,485 227,611 Activision Blizzard Inc. 5,676,898 224,975 13 Institutional Index Fund Market Value • Shares ($000) Paychex Inc. 3,571,949 212,531 Amphenol Corp. Class A 3,431,790 196,745 Analog Devices Inc. 3,425,268 194,007 * Micron Technology Inc. 11,557,514 159,031 Lam Research Corp. 1,778,759 149,522 Western Digital Corp. 3,136,529 148,232 * Red Hat Inc. 2,022,023 146,799 Symantec Corp. 6,823,845 140,162 * Citrix Systems Inc. 1,728,641 138,447 * Autodesk Inc. 2,504,964 135,619 Skyworks Solutions Inc. 2,120,137 134,162 Xilinx Inc. 2,830,608 130,576 * Alliance Data Systems Corp. 658,098 128,935 KLA-Tencor Corp. 1,735,359 127,115 Linear Technology Corp. 2,669,908 124,231 Global Payments Inc. 1,716,345 122,513 Microchip Technology Inc. 2,394,133 121,526 Motorola Solutions Inc. 1,770,823 116,821 Harris Corp. 1,390,056 115,986 * Akamai Technologies Inc. 1,960,548 109,653 CA Inc. 3,297,895 108,270 Western Union Co. 5,473,456 104,981 Xerox Corp. 10,612,174 100,710 Total System Services Inc. 1,882,616 99,986 * VeriSign Inc. 1,063,784 91,975 Juniper Networks Inc. 3,936,704 88,536 * F5 Networks Inc. 746,380 84,968 Seagate Technology plc 3,326,558 81,035 NetApp Inc. 3,231,250 79,456 * Qorvo Inc. 1,421,215 78,536 FLIR Systems Inc. 1,533,878 47,474 * First Solar Inc. 854,713 41,437 * Teradata Corp. 1,448,719 36,319 CSRA Inc. 1,538,187 36,040 Materials (2.9%) EI du Pont de Nemours & Co. 9,749,155 631,745 Dow Chemical Co. 12,531,809 622,956 Monsanto Co. 4,872,177 503,832 Praxair Inc. 3,184,626 357,920 Ecolab Inc. 2,946,972 349,511 PPG Industries Inc. 2,970,499 309,378 Air Products & Chemicals Inc. 2,171,306 308,412 LyondellBasell Industries NV Class A 3,811,612 283,660 Sherwin-Williams Co. 877,882 257,808 Newmont Mining Corp. 5,912,670 231,304 International Paper Co. 4,582,418 194,203 Vulcan Materials Co. 1,484,388 178,661 Nucor Corp. 3,543,229 175,071 Freeport-McMoRan Inc. 13,954,743 155,456 Ball Corp. 1,939,150 140,181 Martin Marietta Materials Inc. 707,942 135,925 Alcoa Inc. 14,656,427 135,865 Eastman Chemical Co. 1,656,789 112,496 International Flavors & Fragrances Inc. 888,405 112,001 WestRock Co. 2,821,545 109,673 Mosaic Co. 3,903,309 102,189 Sealed Air Corp. 2,197,125 101,002 Albemarle Corp. 1,252,304 99,320 Avery Dennison Corp. 994,512 74,340 FMC Corp. 1,495,362 69,250 CF Industries Holdings Inc. 2,606,154 62,808 * Owens-Illinois Inc. 1,795,609 32,339 Telecommunication Services (2.9%) AT&T Inc. 68,688,740 2,968,040 Verizon Communications Inc. 45,483,783 2,539,814 CenturyLink Inc. 6,085,649 176,545 * Level 3 Communications Inc. 3,231,104 166,370 Frontier Communications Corp. 13,073,650 64,584 Utilities (3.7%) NextEra Energy Inc. 5,150,010 671,561 Duke Energy Corp. 7,688,652 659,609 Southern Co. 10,467,738 561,385 Dominion Resources Inc. 6,877,962 535,999 American Electric Power Co. Inc. 5,484,632 384,418 Exelon Corp. 10,290,457 374,161 PG&E Corp. 5,537,686 353,969 Sempra Energy 2,646,366 301,739 PPL Corp. 7,558,289 285,325 Edison International 3,637,832 282,550 Consolidated Edison Inc. 3,396,094 273,182 Public Service Enterprise Group Inc. 5,649,281 263,313 Xcel Energy Inc. 5,671,884 253,987 WEC Energy Group Inc. 3,517,794 229,712 Eversource Energy 3,535,254 211,762 DTE Energy Co. 1,999,824 198,222 American Water Works Co. Inc. 1,980,626 167,383 FirstEnergy Corp. 4,733,345 165,241 Entergy Corp. 1,992,048 162,053 Ameren Corp. 2,704,145 144,888 CMS Energy Corp. 3,111,171 142,678 SCANA Corp. 1,592,847 120,515 CenterPoint Energy Inc. 4,799,108 115,179 Pinnacle West Capital Corp. 1,238,696 100,409 14 Institutional Index Fund Market Value • Shares ($000) NiSource Inc. 3,583,515 95,035 AES Corp. 7,365,072 91,916 AGL Resources Inc. 1,347,986 88,927 Alliant Energy Corp. 2,132,336 84,654 TECO Energy Inc. 2,639,380 72,952 NRG Energy Inc. 3,525,395 52,846 Total Common Stocks (Cost $133,142,039) Temporary Cash Investments (0.5%) 1 Money Market Fund (0.5%) 2,3 Vanguard Market Liquidity Fund, 0.538% 911,687,599 911,688 Face Amount ($000) U.S. Government and Agency Obligations (0.0%) Federal Home Loan Bank Discount Notes, 0.352%, 7/6/16 1,100 1,100 Federal Home Loan Bank Discount Notes, 0.350%, 7/8/16 1,100 1,100 Federal Home Loan Bank Discount Notes, 0.346%, 7/13/16 1,100 1,100 Federal Home Loan Bank Discount Notes, 0.471%, 8/10/16 15,000 14,995 Federal Home Loan Bank Discount Notes, 0.516%, 8/31/16 10,000 9,994 Federal Home Loan Bank Discount Notes, 0.371%, 9/13/16 5,000 4,997 Federal Home Loan Bank Discount Notes, 0.465%, 10/28/16 4,000 3,995 Total Temporary Cash Investments (Cost $948,961) Total Investments (100.3%) (Cost $134,091,000) Amount ($000) Other Assets and Liabilities (-0.3%) Other Assets Receivables for Investment Securities Sold 507 Receivables for Accrued Income 231,502 Receivables for Capital Shares Issued 347,960 Other Assets 5 37,646 Total Other Assets 617,615 Liabilities Payables for Investment Securities Purchased (375,845) Collateral for Securities on Loan (107,619) Payables for Capital Shares Redeemed (665,304) Payables to Vanguard (2,888) Other Liabilities (4,212) Total Liabilities Net Assets (100%) At June 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital 133,134,246 Undistributed Net Investment Income 138,700 Accumulated Net Realized Gains 272,123 Unrealized Appreciation (Depreciation) Investment Securities 70,047,524 Futures Contracts 7,678 Net Assets 15 Institutional Index Fund Amount ($000) Institutional Shares—Net Assets Applicable to 575,710,218 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 110,407,917 Net Asset Value Per Share— Institutional Shares $191.78 Institutional Plus Shares—Net Assets Applicable to 485,917,445 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 93,192,354 Net Asset Value Per Share— Institutional Plus Shares $191.79 • See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
